             Case 3:18-cv-00383-SRU Document 82 Filed 01/31/19 Page 1 of 1




1(858) 458-3013
raymondbertrand@paulhastings.com


January 31, 2019


Via ECF

The Hon. Stefan R. Underhill
United States District Court
District of Connecticut
915 Lafayette Boulevard, Suite 410
Bridgeport, CT 06604

Re:     Lawrence v. ESPN, Inc., et. al.
        U.S.D.C., D. Conn., Case No. 3:18-CV-00383-SRU

Dear Judge Underhill:

Pursuant to the Civil Case Management Plan and Scheduling Order, counsel for Plaintiff and Defendants
have exchanged Initial Disclosure pleadings, as well as draft memoranda regarding discovery for
electronically stored information (“ESI”).

The Scheduling Order currently requires an ESI protocol or joint letter outlining any disagreement be filed
by February 1, 2019. However, counsel for Plaintiff and Defendants are continuing to meet-and-confer
regarding the parameters of the ESI protocol, including identifying the custodians, date ranges, and
proposed search terms to apply, as well as a process to meet-and-confer on revising proposed search
terms and raising disputes with the Court. Counsel for Defendant and Plaintiff jointly respectfully request
an additional fourteen days, until February 15, 2018, to come to an agreement or submit a joint letter
outlining any disagreements. This is a first request for an extension of this deadline.

Sincerely,


/s/ Raymond W. Bertrand


Raymond W. Bertrand
of PAUL HASTINGS LLP


cc:     Bryan Arbeit, Esq. (via email)
        Jeanne Christensen, Esq. (via email)
        Michael J. Willemin, Esq. (via email)
